TERRELL, Justice.
This appeal is from a final judgment against J. M. McElvey in favor of appel-lees for personal injuries, doctors and hospital bills. It appears from the complaint that appellees rented a cottage from appellant at Gulf Beach, a summer resort near Panama City, at $75 per week, rent payable in advance. On the first night she •occupied the cottage, Mrs. O. M. Greene went to a shed nearby that was prepared for the cottagers to sit and enjoy the' ocean breezes. Before she was seated one of the floor boards gave way, her right leg went •through the floor, fracturing and bruising it, with numerous lacerations from foot to above the knee, forcing her to remain in bed for five weeks, causing pain and suffering and the expenditure of large sums for doctors and hospital bills, all account •of defendant’s negligence in not having •the floors of the shed in good condition and in not warning plaintiff that they were defective.
The record and briefs have been examined and the judgment is affirmed on authority of J. G. Christopher Co. v. Russell, 63 Fla. 191, 58 So. 45; Kimmons v. Crawford, 92 Fla. 652, 109 So. 585; and Butler v. Maney, 146 Fla. 33, 200 So. 226. The same principle was approved in Cavezzi v. Cooper, Fla., 47 So.2d 860.
Affirmed.
ROBERTS, C. J., and MATHEWS and DREW, JJ., concur.